     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     S. WYETH MCADAM
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105-1545
 6          Telephone: (415) 268-5610
 7
            Facsimile: (415) 744-0134
            E-mail: Wyeth.McAdam@ssa.gov
 8
     Attorneys for Defendant
 9

10                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
11                                      FRESNO DIVISION
12
     LORI ARVIZU,                                   )   Case No.: 1:19-cv-00128-SKO
13
                                                    )
14                  Plaintiff,                      )   STIPULATION FOR EXTENSION OF
                                                    )   TIME FOR DEFENDANT TO RESPOND
15          vs.                                     )   TO PLAINTIFF’S OPENING BRIEF AND
                                                    )   ORDER
16
     ANDREW SAUL,                                   )
17   Commissioner of Social Security,               )
                                                    )
18                  Defendant.                      )
                                                    )
19
                                                    )
20

21          Plaintiff and Defendant, through their respective attorneys, and subject to the approval of
22   the Court, hereby stipulate that Defendant shall have an extension of time of 68 days, up to and
23   including Friday, January 24, 2020, in which to file and serve his response to Plaintiff’s Opening
24   Brief. Plaintiff shall have 15 days, up to and including Monday, February 10, 2020, to file and
25   serve her optional reply.
26          Defense counsel needs an extension of time because the attorney responsible for briefing
27   needs additional time to complete review and analysis of the 1,848-page record, consider the
28   issues raised in Plaintiff’s brief, determine whether options exist for settlement, accommodate




     Stip. & Order for Ext., 1:19-cv-00128-SKO
 1   competing workload demands, draft the response, and go through the necessary in-house reviews.
 2   With regard to competing workload demands, in November, defense counsel has five additional
 3   briefs due in District Courts, she is bringing a sanctions case against a claimant’s representative,
 4   and has a long-planned holiday out-of-town with extended family over the Thanksgiving break. In
 5   December, defense counsel has eight District Court briefs due, all, but one of which courts have
 6   already extended once. In December, defense counsel is taking leave to assist her family settle her
 7   in-law’s estate. Currently, the Office of the General Counsel has undergone an unforeseen
 8   reduction of several staff attorneys; Social Security is under a hiring freeze and management
 9   would have difficulty reassigning this case to another attorney. This request is made in good faith
10   with no intention to delay unduly the proceedings. Counsel apologizes to the Court and Plaintiff
11   for any inconvenience this delay may cause.
12            This is Defendant’s first request for an extension to file a response to Plaintiff’s Opening
13   Brief.
14
                                             Respectfully submitted,
15

16   Dated: November 15, 2019                McGREGOR W. SCOTT
                                             United States Attorney
17                                           DEBORAH LEE STACHEL
                                             Regional Chief Counsel, Region IX
18
                                             Office of General Counsel
19                                           Social Security Administration

20                                       By: /s/ S. Wyeth McAdam
21
                                            S. WYETH McADAM
                                            Special Assistant United States Attorney
22                                          Attorneys for Defendant
23                                            /s/ Young Chul Cho
24
                                             YOUNG CHUL CHO
                                             Law Offices of Lawrence D. Rohlfing
25                                           Attorneys for Plaintiff
                                             (*As authorized via e-mail on November 15, 2019)
26

27

28




     Stip. & Order for Ext., 1:19-cv-00128-SKO
 1
                                                  ORDER
 2

 3            Pursuant to the parties’ above stipulation (Doc. 14), IT IS HEREBY ORDERED that

 4   Defendant shall have until January 24, 2020, to file his response to Plaintiff’s Opening Brief. All

 5   other dates in the Scheduling Order (Doc. 5) shall be extended accordingly.
 6
     IT IS SO ORDERED.
 7

 8   Dated:     November 18, 2019                               /s/   Sheila K. Oberto             .
 9                                                    UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Stip. & Order for Ext., 1:19-cv-00128-SKO
